Title: To Thomas Jefferson from William Carmichael, 18 July 1786
From: Carmichael, William
To: Jefferson, Thomas



Dear Sir
Madrid 18 July 1786

I have just received the inclosed Letters from Mr. Lamb which I forward by the same Courier to whom I intrusted my last for Your Excellency. Mr. Lamb writes me that his health not permitting him to journey by land he has resigned his commission and means immediately to close his public accompts. The Ct. D’Expilly and Another Agent of Spain employed at Algiers and at Tunis are now here. The first is much attached to me and the Other I shall cultivate and thro’ their means be enabled to obtain intelligence with respect to the situation of Affairs on the Barbary Coast and make such Insinuations as yourself and Mr. Adams may judge proper for the Public interest. Whatever may be the decision of Congress I think it necessary to induce the Algerines to beleive that the United States are more disposed to be at peace than at war with them. Their Minister of Marine desires peace with us, and appears apprehensive of seeing American Cruisers in the Mediterranean. I have ways of cultivating his Friendly disposition and exciting his apprehensions. The Ct. Expilly informed me of a circumstance that marks Strongly the Rancor of the British in all parts of the world to us. I omitted mentioning it to you, because I wished to have previously an exact detail of the Transaction in writing from the Ct. himself. He tells me that after Mr. Lambs departure from Algiers, the British Consul at Barcelona Mr. Gregory advised Mr. Logie Consul at Algiers, that the Spanish papers procured by Mr. Lamb for his Vessel were not regular, that Mr. Lamb had taken with him 80000 Ps. &c. and that the Dey might seize the vessel as American property. Mr. Logie immediately communicated this information to the Dey; The Vessel having been sent at the Ct. D’Expillys desire to Tunis on public business. The Dey replied that he had permitted the American Officers to Land, that they were gone away and as he supposed, had taken their money with them, That the vessel was now under his protection and Concluded by telling the Consul to mind his  own business and not intermeddle in future with what did not concern him. This Conduct of the British Consuls must arise from the Court, for their private Characters are good and they are men of Liberal and humane principles. As soon as the Treaty is published I will send you a copy of it. D’Expilly will return in a few weeks to Algiers to terminate the ransom of the Slaves and to aid the Neapolitan and Portuguese envoys in their Negotiation, The Success of which is doubtful. These Pirates will have Russia and the Emperor on their hands, as in the last cruise They have taken a Russian vessel worth 80000 Ps. and a Tuscan ship with forty Prisoners. The Russian Minister at this court, to whom I gave the first information of this capture, tells me that he will write to the Dey as a Pacha of the Turkish Empire and inclose him a copy of the Article of their Treaty with the Port, demanding an immediate restitution of the Vessel and People with damages. He added that he is sure of the approbation of his Sovereign, who will be pleased to see one of her Ministers writing in a haughtv State to a Power that all Europe courts at present. When shall we be in a situation to do this? [The Chevalier de Bourgoyng Secretary to the French Embassy at this Court is now at Paris. He will probably wait upon you in my name, to take your Commands for me. I should be sorry that you should not have the pleasure of his acquaintance. I believe there is no foreigner better informed of the Situation of this Country in all respects than he is. He is the most intimate friend I have had in this Country and will take a pleasure in giving you every information that he can do with propriety and I know you will not ask more.] I have this moment received a Letter for Mr. Lamb which I suppose to be from you and shall forward it this night to Alicant.
I have the honor to be, with Great respect, Your Excys. Most Obedt. Hble. Servt.,

Wm. Carmichael


P.S. I have just remarked your card of the 7th July which escaped my attention when I wrote the Above. The Letter inclosed is from Mrs. Lamb advising me that by her husbands direction she had drawn upon me for 500 Stg. I forward the Letter for his advice, he has left Money in my Bankers hands here But of which I never chose to have the disposition. You will please to excuse this manner of adding to my Letter.

